Exhibit 10.4(k)

 

SECTIONS OF DIRECTOR POLICY

PERTAINING TO COMPENSATION

 

(As amended October 27, 2014)

 

This exhibit sets forth excerpts from the Director Policy of First Horizon
National Corporation of all sections in that Policy pertaining to compensation
of directors. Other sections of the Policy have been omitted.

 

______________________________________________________________

 

I. STATEMENT OF POLICY

 

* * * * *

 

Compensation (effective starting April 1, 2013)

In addition to the other compensation set forth in this section, outside
directors on the FHNC Board will receive the compensation set forth in the table
below for their service as a director. Scheduled daily fees for any period are
based on regular meeting days scheduled for that period. Such fees vary with
committee assignment and chair rank but do not vary with actual attendance. No
extra compensation is paid for special meetings. Outside directors are not
separately compensated for FTB Board or FTB committee service except for regular
scheduled meetings (if any) that do not occur jointly with the FHNC Board or
committee. Inside directors will receive no compensation for Board or committee
membership, Board or committee chairmanship, or attendance.

Retainer $25,000 annually ($6,250 quarterly), Cash $45,000 annually ($11,250
quarterly) RSUs Scheduled Daily Board Fee $2,000 per regular scheduled meeting
day FSUs Scheduled Daily Committee Fees (non-chairperson committee members)    
Audit $2,000 per regular scheduled meeting day FSUs All Other Committees **
$1,500 per regular scheduled meeting day FSUs Scheduled Daily Committee Fees
(committee chairpersons)     Audit and Executive & Risk $5,000 per regular
scheduled meeting day FSUs Compensation $6,000 per regular scheduled meeting day
FSUs All Other Committees ** $4,000 per regular scheduled meeting day FSUs
Outside Chairman of the Board Additional Retainer* $125,000 annually ($31,250
quarterly) Cash* Lead Director Additional Retainer $20,000 annually (grant in
advance) FSUs

* Amount shown is an addition to the regular retainer. The Board may determine
to pay this additional retainer in whole or part in RSUs. If there is an outside
Chairman, the Chairman’s additional retainer is to be paid in lieu of all
scheduled daily committee fees other than for service on the Executive & Risk
Committee.

** No separate fee is paid to an Audit Committee member for Trust Audit
Committee service.

EX-1

--------------------------------------------------------------------------------



The cash portion of the retainer will be paid quarterly in advance. The RSU
portion of the retainer, the scheduled daily fees, and the lead director
additional retainer will be paid in RSUs and FSUs, respectively, granted
annually in advance as provided below. Directors are permitted to elect to defer
cash payments from the quarterly retainer and from FSU vestings into an
interest-accruing account of the First Horizon National Corporation
Non-Qualified Deferred Compensation Plan or any other duly adopted deferral
plan, now existing or hereafter approved. As used in this section of this
Policy, a “year” consists of the last three quarters of a calendar year plus the
first quarter of the next year.

 

The dollar amount of the RSU portion of the retainer will be converted into an
annual award of restricted stock units (“RSUs”) granted under FHNC’s Equity
Compensation Plan or any duly adopted successor plan. The aggregate dollar
amounts of the scheduled daily fees associated with each non-employee director,
and the annual amount of the lead director additional retainer, will be
converted into an annual award of fee stock units (“FSUs”) granted under FHNC’s
Equity Compensation Plan or any duly adopted successor plan. However, the
Board’s Compensation Committee may determine that FSUs are to be granted outside
of such Plan if appropriate and convenient. An RSU and an FSU each represent the
value of a share of FHNC common stock as provided below. An RSU is paid in stock
at vesting, while an FSU is paid in cash at vesting.

 

RSU and FSU (collectively, “Stock Unit”) awards for any given year are to be
granted annually in advance promptly after the organization meeting of the Board
following the annual meeting of shareholders based on committee assignments and
lead director status established or continued at that Board meeting and the
meeting days scheduled for that year. The number of RSUs to be granted for the
year will be determined by dividing the annual dollar amount of the RSU-retainer
by the average fair market value of FHNC’s common stock measured during the
period of five consecutive trading days ending on the trading day immediately
preceding the organization meeting of the Board for the year. The number of FSUs
to be granted to any non-employee director for the year will be determined by
dividing the aggregate annual dollar amount of scheduled daily Board and
committee fees by the same average fair market value used for the RSUs for that
year.

 

Stock Units granted to directors: generally will vest on April 2 of the year
following grant; will earn dividend equivalents that will cumulate without
interest and be paid in cash at vesting; and will carry no voting or other
rights associated with actual stock. When FSUs vest the cash amount will be
determined using the average fair market value of FHNC’s common stock measured
during the period of five consecutive trading days ending on the trading day
immediately preceding the vesting date. When vesting occurs, shares or cash (as
applicable) will be delivered reasonably promptly (but no more than four weeks)
thereafter, and may be delivered electronically, through an administrative
vendor, or otherwise as is administratively convenient. Each director is
responsible for any income or other taxes associated with Stock Units.

 

If a director ceases to serve on the Board for any reason, then all unvested
Stock Units will be forfeited unless the departure is due to one of these
exceptions: death, disability, acceptance of a Bylaw tender, normal shareholder
action, or change in control. In cases involving one of those exceptions:
forfeiture will be avoided and vesting of Stock Units will be accelerated to the
date of departure. In addition, in connection with retirement a director may
request the Board to waive forfeiture caused by that departure in whole or part.
For purposes of non-employee director equity-based awards: “disability” means
total and permanent disability; and “fair market value” and “change in control”
have the meanings given in the plan under which the award was granted. A “Bylaw
tender” by a director is a tender of resignation required by Section 7.1(b) of
FHNC’s Bylaws (or any successor section) associated with the director leaving
his or her principal outside position; and, an “acceptance” of a Bylaw tender
means the acceptance by the Board of such a tender of resignation. A director
would leave the Board by “normal shareholder action” if he or she stands for
re-election at the annual or other meeting of shareholders and either is voted
out of office directly or fails to receive a majority of the votes cast and as a
result is required to tender his or her resignation which is accepted by the
Board. “Normal shareholder action” does not include removal from the Board for
misconduct or other cause. Although the Board may act as it deems appropriate,
traditionally for non-employee directors “retirement” means any termination, not
caused by death or disability, after the attainment of age 65 or ten years of
service as a director of FHNC.

 

No director who is not standing for re-election at the next annual meeting is
entitled to any portion of the retainer pertaining to the second quarter of his
or her final year in office. No continuing director is entitled to any portion
of the retainer pertaining to the second quarter of any year, nor to any award
of Stock Units for the year, unless and until: (a) he or she has been re-elected
at the annual meeting of shareholders that year and has not resigned pursuant to
a Bylaw tender; or (b) if the regular Board meeting of the second quarter begins
prior to the annual meeting, he or she attends and participates as a director in
that regular Board meeting.

 

If a new non-employee director first is elected to the Board after the annual
meeting of shareholders, his or her quarterly retainer generally will begin with
that quarter during which he or she first attends, and participates as a
director in, a regular quarterly Board meeting. For example, a new non-employee
director who is first elected in October, who attends the regular Board meeting
for the fourth quarter, and who participates in that meeting as a director,
would receive the quarterly retainer for the fourth quarter. A partial-year
award of retainer RSUs will be

EX-2

--------------------------------------------------------------------------------



granted, in advance, based on that pro-rating process. A similar pro-rating
process will apply to determining the amount of scheduled daily board and
committee fees used to make a partial-year award of FSUs. Such fees for the
remainder of the year will be determined based on the new director’s initial
committee assignments and the first committee meetings he or she is scheduled to
attend and participate as a director in. Partial-year RSUs and FSUs will be
granted at such time or times as management determines to be convenient and
appropriate.

 

If a non-employee director’s committee assignments are changed after the grant
date of unvested FSUs, management shall determine if that change would have
increased or reduced such FSUs had the new assignment been in place at the
beginning of that year. If the assignment change would have increased the FSUs,
the director will receive a supplemental award of FSUs based on a pro-rating
process administered by management similar to that used for new directors. If
the assignment change would have decreased the FSUs, the unvested FSUs shall not
be reduced or adjusted. If assignment changes are made more than once for a
particular director during a year, management shall apply the principles of this
paragraph as equitably as possible to avoid an unfair windfall or shortfall.

 

If at the time of FSU grant the meeting schedule for the new year has not been
established, the grant for that year will be based on the schedule for the most
recently completed year. If the regular meeting schedule for a year is finalized
in manner different from that used to grant FSUs or is altered after FSUs are
granted (collectively, a “schedule change”), then no supplemental FSUs will be
granted automatically, nor will outstanding FSUs be reduced automatically, as a
result of the schedule change. The Board may elect to make a supplemental grant
of FSUs consistent with the schedule change; the Board may not cause a
unilateral reduction of outstanding FSUs as a result of a schedule change.

 

If a grant date for Stock Units specified above would occur within five trading
days prior to FHNC’s announcement of quarterly earnings, the grant date will be
postponed until shortly after the earnings announcement, consistent with the
Compensation Committee’s regular grant practices for employee stock awards.

 

The foregoing Stock Unit awards are to be made automatically without further
action by the Board. However, in a particular case or circumstance, the Board
may change or make specific exceptions to any equity award otherwise called for
above. The Board may waive any forfeiture in whole or part in its discretion,
subject to any conditions the Board may choose to impose. Directors may receive
such other awards under the Company’s Equity Compensation Plan, or any duly
adopted successor plan, as may be approved by the Board. Perquisites and other
benefits for non-employee directors are to be provided or paid as approved by
the Board.

 

To improve the directors’ knowledge and understanding of FHNC and FTB and their
markets, customers, and officers, and to enhance each director’s service as a
director of FHNC, FHNC’s non-employee directors are encouraged to become, where
practicable, members of one of FTB’s Regional Boards. A director who becomes a
member of a Regional Board shall not be compensated as a member of the Regional
Board but shall receive attendance fees for attendance at Regional Board
meetings (at the same rate as is paid for other Regional Board members, not to
exceed $500 per meeting) as part of his or her FHNC director compensation. Such
director shall report back to the FHNC Board regarding his or her attendance at
Regional Board meetings. Membership by an FHNC director on a Regional Board is
deemed by FHNC’s Board of Directors to be part of the FHNC director’s service as
a director of FHNC.

 

The provisions of this Compensation section which were in effect on October 16,
2012 will continue in effect through March 31, 2013.

 

* * * * *

Retirement

Directors of FHNC or FTB shall be retired from the Board of Directors in
accordance with the applicable provisions of the Bylaws of FHNC or FTB as in
effect on the date hereof and as they may be amended from time to time.

Other

This policy shall be implemented by the Chairman of the Board in cooperation
with the Nominating and Corporate Governance Committee of the Board of Directors
of FHNC and FTB. The Chairman of the Board may adopt appropriate interpretations
and procedures to assist in implementation of this Policy.

 

III. DELEGATION OF AUTHORITY

 

The Chairman of the Board and the Nominating and Corporate Governance Committee
severally are delegated the authority to make exceptions to any provision of
this Policy except the provisions dealing with compensation, retirement, and any
matter required by the Charter or Bylaws of FHNC or FTB, or by any law,
regulation or listing standard, to be acted upon only by the Board. Any
exception to this policy shall be reported to the Board at its next regularly
scheduled meeting.

EX-3

--------------------------------------------------------------------------------

